          Case 3:18-cv-08335-DWL Document 21 Filed 04/30/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Zachary Cox,                                      No. CV-18-08335-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15            Pending before the Court is the parties’ Stipulation to an Award of Attorney Fees

16   under the Equal Access to Justice Act (Doc. 20.)
17            “The Equal Access to Justice Act (EAJA) instructs that this court ‘shall’ grant

18   attorneys[’] fees to a prevailing plaintiff ‘unless’ the government meets its burden to

19   demonstrate that both its litigation position and the agency decision on review were

20   ‘substantially justified.’” Campbell v. Astrue, 736 F.3d 867, 868 (9th Cir. 2013) (quoting
21   28 U.S.C. § 2412(d)(1)(a)). Here, the government stipulates to an award of attorneys’

22   fees in lieu of arguing that its position was substantially justified, and therefore the Court

23   must grant attorneys’ fees. See, e.g., Robinson v. Berryhill, 2018 WL 7140957, *2 (9th

24   Cir. 2018) (“Pursuant to the parties’ stipulation and the [EAJA], 24 U.S.C. § 2412(d),

25   attorney’s fees . . . and costs . . . are awarded.”); Wheatley v. Berryhill, 2018 WL

26   6579351, *1 (9th Cir. 2018) (same).
27            Attorneys’ fees pursuant to the EAJA “shall not be awarded in excess of $125 per

28   hour unless the court determines that an increase in the cost of living or a special factor,
      Case 3:18-cv-08335-DWL Document 21 Filed 04/30/20 Page 2 of 2



 1   such as the limited availability of qualified attorneys for the proceedings involved,
 2   justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). “Appropriate cost-of-living increases
 3   are calculated by multiplying the $125 statutory rate by the annual average consumer
 4   price index figure for all urban consumers (‘CPI–U’) for the years in which counsel's
 5   work was performed, and then dividing by the CPI–U figure for March 1996, the
 6   effective date of EAJA’s $125 statutory rate.” Thangaraja v. Gonzales, 428 F.3d 870,
 7   876–77 (9th Cir. 2005). However, the Ninth Circuit has simplified this process by
 8   posting the statutory maximum rates from 2009 to the present on its website, available at
 9   https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039.
10          Normally in stipulations like this one, the parties provide the Court with an
11   accounting of the number of attorney hours billed in each year, such that the Court can
12   determine that the attorneys’ fees do not exceed the statutory maximum. Here, the parties
13   provided no such accounting. Nevertheless, based on the docket, this case clearly took a
14   significant amount of time for Plaintiffs’ counsel, such that it is clear to the Court that the
15   modest amount of fees requested ($4,754.50) is reasonable.
16          Accordingly,
17          IT IS ORDERED that the parties’ Stipulation for Award of Attorney Fees under
18   the Equal Access to Justice Act (Doc. 21) is granted and Plaintiff is awarded $4,754.50 in
19   attorneys’ fees.
20          IT IS FURTHER ORDERED that, pursuant to the parties’ stipulation, if the
21   government determines that Plaintiff does not owe a debt subject to offset under the
22   Treasury Offset Program, 31 U.SC. § 3716(c), and the government agrees
23   to waive the requirements of the Anti-Assignment Act, 31 U.S.C. § 3727, the government
24   shall pay the EAJA award to Plaintiff’s counsel. If there is a debt owed under the
25   Treasury Offset Program, the remaining EAJA award after offset will be paid by a check
26   made out to Plaintiff but delivered to Plaintiff’s counsel.
27          Dated this 30th day of April, 2020.
28


                                                  -2-
